El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Los hechos que dan lugar al presente recurso, en lo 'perti-nente a la cuestión legal en controversia, (1) se refieren a una querella que radicara ante la Comisión de Servicio Público de Puerto Rico un matrimonio que se encontraba de vacaciones en Puerto Rico, referente la misma a un accidente de automó-viles en que se vieron envueltos mientras transitaban como pasajeros en un vehículo de alquiler (taxi), mediante la cual reclaman —del operador del vehículo y el dueño del mismo— los daños y perjuicios sufridos por ellos como consecuencia del accidente. (2)
Contestada la querella e impugnada la jurisdicción de la Comisión para entender en la materia objeto de la misma, la referida Comisión originalmente se declaró sin jurisdicción. (3) Solicitada la reconsideración por la parte querellante, la Co-*57misión —expresando que “nos persuade el argumento de la parte Querellante a los efectos de que existe la relación de usuario y empresa de servicio público”— reconsideró el dic-tamen que había emitido y señaló el caso para audiencia pú-blica. (4) La parte querellada acudió, en revisión, ante el Tribunal Superior de Puerto Rico. Dicho foro —citando con apro-bación a la Comisión a los efectos de que el accidente “ocu-rrió dentro de la relación de usuario y empresa de servicio público”— resolvió que “es evidente que el foro apropiado para resolver la controversia es la Comisión de Servicio Público”. (5)
Inconforme, la parte querellada peticionaria acudió ante este Tribunal mediante la radicación del correspondiente re-curso de certiorari. Concedimos término, mediante resolución de fecha 18 de octubre de 1984, a la parte querellante recu-rrida para que mostrara causa por la cual este Tribunal no debía revocar la sentencia dictada por el foro de instancia por el fundamento de que la referida Comisión “no tiene juris-dicción sobre la materia objeto de la querella radicada por la parte recurrida...”. Ha comparecido. Resolvemos.
La parte querellante recurrida sostiene que la jurisdicción de la Comisión de Servicio Público de Puerto Rico sobre la materia objeto de la querella presentada emana de las disposi-ciones del Art. 20 de la Ley Núm. 109 de 28 de junio de 1962 (6) —Ley de Servicio Público— el cual, en lo pertinente, dispone:
Art. 20. —Determinación de Daños Causados
(a) Cuando la Comisión, luego de celebrada audiencia de-terminare que cualquiera tarifa cobrada, acto realizado u omitido, o 'práctica puesta en vigor ha infringido cualquier orden, fuere injusta o irrazonable, estableciere diferencias o preferencias injustificadas o indebidas o que la tarifa co-*58brada excede la radicada, publicada y vigente a la fecha en que se prestó el servicio, podrá ordenar a la compañía de ser-vicio público o porteador por contrato que pague al perjudi-cado, dentro del tiempo razonable que se especifique, el im-porte de los daños y perjuicios sufridos como resultado de la tarifa, acto, omisión o práctica injusta, irrazonable o ilegal. La orden que a ese efecto se expida contendrá conclusiones de hechos y la cuantía que ha de pagarse. (Énfasis nuestro.)
Expresa la parte recurrida que se trata del caso “de un pasajero que usa los servicios de taxi cuyo operador no evita un accidente y sí causa éste contra un vehículo privado”. (Én-fasis suplido.) Argumenta que la Comisión de Servicio Pú-blico, a base de las disposiciones del citado Art. 20, tiene jurisdicción en el presente caso por cuanto se trata de daños y perjuicios causados a los pasajeros “por actos u omisiones” del operador de un taxi en servicio. No le asiste la razón.
Somos del criterio que dicho precepto legal faculta a la Comisión de Servicio Público a conceder indemnización monetaria a un usuario de una compañía de servicio público, o porteador por contrato, únicamente en aquellos casos en que éste se ve afectado o sufre daños: 1— al ser “víctima” de una tarifa, práctica puesta en vigor, acto, u omisión que (a) infrinja cualquier orden de la Comisión, o (ó) resulta injusta o irrazonable, o (c) establece diferencias o preferencias injustificadas o indebidas, (7) y 2— cuando le es cobrada una tarifa que excede la radicada, publicada y vigente a la fecha en que se prestó el servicio.
El fundamento legal para concederle jurisdicción a la Co-misión de Servicio Público en las antes mencionadas situa-ciones es obvio: la determinación que dicha Comisión tiene que hacer respecto a si la compañía de servicio público, o el por-teador por contrato, incurrió o no en una de las “infracciones” que contempla el citado estatuto conlleva por necesidad la utilización de la experiencia administrativa (expertise) que *59ha adquirido a través de loá años dicho foro administrativo en esta clase de casos, la cual como sabemos, le merece gran de-ferencia a los tribunales al éstos revisar la actuación adminis-trativa. M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183 (1984).
A nuestro entender, sin embargo, el citado Art. 20 no faculta a la Comisión de Servicio Público a intervenir en casos como el presente; el mismo conlleva el dirimir unos hechos en controversia —donde, en adición a la relación de usuario y empresa pública, están envueltos los derechos, y posible responsabilidad, de terceros(8)— y la concesión de indemnizaciones monetarias, desde un punto de vista estrictamente de derecho civil, donde no se requiere ninguna clase de expertise administrativo, para lo cual están obviamente mejor facultados los tribunales de justicia. (9)
Por los fundamentos expuestos, se expide el auto y se dicta sentencia revocatoria de la dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, en el presente caso.
El Juez Presidente Señor Trías Monge concurre en el re-sultado sin opinión.

(1)Si la Comisión de Servicio Público de Puerto Rico tiene o no juris-dicción sobre la querella radicada ante dicho organismo administrativo.


(2)Se reclaman en total daños ascendentes a $60,000.


(3) Mediante “resolución y orden” de fecha 5 de junio de 1981.


(4) Mediante “resolución y orden” de fecha 9 de noviembre de 1981.


(5) Mediante sentencia de fecha 24 de agosto de 1984, Hon. Ángel G. Hermida, Juez.


(6)27 L.P.R.A. see. 1107.


(7) Véase Rovira Palés v. P.R. Telephone Co., 96 D.P.R. 47 (1968).


(8)E1 otro conductor envuelto en el accidente y/o sus pasajeros.


(9)La propia Comisión de Servicio Público así lo ha reconocido. Así se puede inferir de las disposiciones del Art. 6 del “Reglamento para Taxis” —de fecha 14 de febrero de 1957— el cual establece que:

Seguro contra accidentes

“(a) Toda empresa deberá prestar una fianza mediante hipoteca in-mueble o póliza de seguro con una compañía de seguros legalmente autori-zada para hacer negocios en Puerto Rico, por una cantidad cuyo mínimo fijará la Comisión por cada vehículo, y que responderá de la indemnización a que tenga derecho cualquier persona que sufra lesiones, daños o perjuicios en cualquier accidente debido al uso o manejo descuidado o negligente o a defectos del taxi.
“(e) En caso de que la Comisión revoque la licencia de taxi, la fianza continuará en toda su fuerza y vigor hasta que los tribunales resuelvan las reclamaciones que se hayan incoado por hechos ocurridos antes de dicha revocación.” (Énfasis suplido.) 27 R.&R.P.R. sec. 72-406.